Mikoll, J. P.
(dissenting). I respectfully dissent.
Petitioner herein was initially hired by the Dunkirk City School District (hereinafter the District) as a part-time substitute teacher in 1969, but was not eligible to join respondent New York State Teachers’ Retirement System (hereinafter the TRS) until 1971, when she worked more than 20 days. Petitioner testified that she neither declined membership in the TRS nor participated in any procedure requiring her to make a formal decision with regard to joining. This testimony satisfied her burden of proof (see, Matter of Scanlan v Buffalo Pub. School Sys., 90 NY2d 662; Matter of Mahoney v Board of Educ., 256 AD2d 796; Matter of Sadoff v Ithaca City School Dist., 246 AD2d 861, lv denied 92 NY2d 805). In addition, she presented evidence from eight other similarly situated employees who stated that they were not informed of their right to join the TRS when they worked for the District. Although some *820of these statements were challenged based upon their own pending claims, several such witnesses were wholly disinterested.
The District countered with the now-familiar affidavit of its former financial secretary, Mary Gugino, corroborated by the testimony of other employees, to establish that petitioner did in fact participate in a procedure wherein her option to join the TRS was explained. In her affidavit, Gugino averred that her duties included arranging “for all new District staff to complete all payroll and personnel-related forms, including Federal Employee’s Withholding Allowance Certificate (Form W-4) and the District’s Oath of Allegiance. As a matter of routine, on the day each new staff member completed this paperwork, I explained to them their option to join the [TRS]. I followed this procedure for all new District employees. I recall that many new employees declined to join the [TRS] because it required that a deduction be made from their paycheck.”1 The majority, citing our decision in Matter of Andrasik v Board of Educ. (255 AD2d 661, lv denied 93 NY2d 801), finds that the District’s evidence was sufficient “as a matter of law to establish that it had a district-wide policy of advising new employees of their eligibility in the TRS”, and sustains the District’s denial of the claim.
I am in full accord with the well-reasoned and factually supported decision of Supreme Court, and would affirm. In my view, the majority’s reliance on our decision in Andrasik (supra) is misplaced. Upon markedly different facts and proof, we held in Andrasik that the petitioner therein did not adequately meet her burden of demonstrating entitlement to retroactive membership in the TRS. That the petitioner in Andrasik failed, in part, as a result of the Gugino affidavit does not invest that evidence with any significance in this case. Whereas the petitioner in Andrasik was employed as a full-time teacher in 1973, and hence was immediately eligible for membership in the TRS, petitioner herein was employed as a part-time substitute in 1969 and returned in that capacity in subsequent years, not becoming eligible for membership in the TRS until 1971. The credibility of the testimony of the petitioner in Andrasik that she was not offered an opportunity to join the TRS *821was undermined by her conceded failure to recall signing either her W-4 form or oath of allegiance, both of which were presented and received into evidence. Here, petitioner’s oath of allegiance card (execution of which was part of the Gugino “routine”) was never produced by the District. Although petitioner acknowledged at the hearing that she signed a W-4 form, no such form was entered into evidence and, therefore, there is no way of telling when it was signed. Nonetheless, the majority apparently accepts the Gugino affidavit to establish that petitioner not only signed a W-4 form in 1969, but at the same time was advised of her “right”2 to participate in the retirement system and declined to do so. The Gugino affidavit does not address the District’s procedure for part-time substitutes returning to the District in. succeeding years. It is therefore unknown whether these substitute teachers were considered “new” employees for purposes of undergoing the payroll process, including executing new W-4 forms. Gugino was unavailable for cross-examination which could have elicited a definitive response as to when, if ever, the District’s standard procedure was employed with respect to part-time substitute teachers, and illumined other problematic areas, such as the absence of petitioner’s oath of allegiance card.
For these reasons, I do not believe that the District’s use of the Gugino affidavit and accompanying employee testimony sufficiently refuted petitioner’s testimony, supported by documentary evidence of other similarly situated former employees, that she was not afforded an opportunity to join the TRS, and accordingly there was no rational basis upon which to deny her claim (see, Matter of Mahoney v Board of Educ., 256 AD2d 796, supra).
Ordered that the judgment is reversed, on the law, without costs, determination confirmed and petition dismissed.

. Interestingly, and indicative of the inappropriateness of wholesale adoption of the Gugino affidavit, petitioner’s membership in the TRS in 1971 would have been at the Tier I, a non-contributory level, although participation would have entailed withholding of Social Security tax. Because Gugino was unavailable to testify, we do not know whether her affidavit refers to Social Security withholding or contributions to the TRS.


. As noted, petitioner was not eligible to join the TRS until 1971.